DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 04/29/2021 has been entered.
Response to Remarks
Applicant's Remarks filed 04/29/2021 concerning the amendments have been fully considered and those amendments overcome the rejection set forth in the office action having mail date of 03/02/2021.
	In view of newly discovered prior art this application is not in condition for allowance, refer to the two articles cited on the attached PTO-892:
	Yamaguchi et al., Psychological Effect of Telescope Virtual Screens using VR Headset, September 19,  2018, IEEE, In 2018 9th International Conference on Awareness Science and Technology (iCAST), pp. 175-178;  and
	Yamaguchi et al., Emotional Evaluation for Images Displayed with Different Type of Screens in Virtual Reality Headset, January 18, 2018, In Proceedings of The Twenty-Third International Symposium on Artificial Life and Robotics 2018, pp. 557-560.
	This application has a US effective filing date of December 19, 2019 and if perfected a foreign effective filing date of December 11, 2018.  A certified copy of  JP2018-232027 was received from WIPO on 03/26/2020, however, it is not in English.  Thus, until a satisfactory Certified English language translation of JP2018-232027 is filed the effective filing date of this application is the US effective filing date of December 
	Thus, two separate 35 U.S.C. 102(a)(1) rejections are set forth below.   
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claims 1 and 3 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article by Yamaguchi et al., Psychological Effect of Telescope Virtual Screens using VR Headset, hereinafter Yamaguchi 1.
A detailed analysis of the claims follows.
Claim 1:
Claim 1 (As filed on 04/29/2021): A therapy assistance system (Yamaguchi 1: anxiety and pain management.)  employing an image displaying technology, the therapy assistance system being configured to show image content in a virtual reality space to a user so as to guide consciousness of the user to an image, thereby performing assistance in therapy, the therapy assistance system comprising: 
a display device mounted on a head of a user and displays an image, the image being responsive to the display device mounted on the head of the user (Yamaguchi 1:  FIG. 4, page 175 first and second columns Introduction section, and page 176 first column HMD section.); 
a sensor device for detecting movement information of the display device mounted on the head of the user (Yamaguchi 1:  HMD movement described on page 
a controller that reproduces the image on the display device (Yamaguchi 1:  Software and PC, page 176 HMD section, and page 176 Software section and FIG. 4.), wherein the controller includes: 
a content storage that stores image content to be reproduced on the display device (Yamaguchi 1:  inherent to the PC environment.), and 
a rendition processor that performs a rendition process on the image content to be reproduced, which is loaded from the content storage, the rendition processor performing the rendition process so as to display the image content on the display device as an image in the virtual reality space (Yamaguchi 1:  page 176 first and second columns Software section.), 
wherein the therapy assistance system further comprises a manipulator through which an operation of the FOV controller is controlled by an operator based on a desired FOV in the display device mounted on the head of the user in guiding the consciousness of the user to the image so as to assist in therapy (Yamaguchi 1:  FIG. 4, abstract “We manipulate FOV of the virtual camera in VR to change the view of contents.”, page 176 first column virtual screen and FOV section “FOV (Field of view) of a virtual camera was manipulated in VR HMD to change the view of contents for subjects.”;  and operator is the described “we” which control FOV which subjects view.),  
wherein the rendition processor includes an FOV controller that narrows a field of view (FOV) for an image to be reproduced based on the desired FOV detected from the  Decreasing FOV makes view of angle narrow, therefore the view in VR looks similar to the one using telephoto lens, in which environment the view greatly moves with even small camera movement. With smaller value of FOV for a virtual camera, the view in VR is more sensitive to VR-HMD movement and requires subjects to keep concentrating not to move their heads to watch target properly.”, page 176 first column virtual screen and FOV section “FOV (Field of view) of a virtual camera was manipulated in VR HMD to change the view of contents for subjects.  Decreasing FOV makes view of angle narrow, therefore the view in VR is similar to telescope, in which environment the view moves a lot with even small movement.”;  and operator is the described “we” which control FOV which subjects view.), and 
wherein the user moves based on the desired FOV detected from the manipulator controlled by the operator, movement information of the user being detected by the sensor device (Yamaguchi 1:  page 176 first column in virtual screen and FOV section “With smaller value of FOV for a virtual camera, the view in VR is more sensitive to HMD movement and requires subjects to keep concentrating not to move their heads to watch target images properly.”.).  
Claim 3:
Claim 3 (As filed on 04/29/2021): A non-transitory computer-readable medium storing a program having computer-executable instructions containing a therapy assistance program for causing a computer so as to control each section of the control device of the therapy assistance system (Yamaguchi 1:  inherent to the PC 
the content storage to store image content to be reproduced on the display device (Yamaguchi 1:  inherent to the PC environment, refer to the software section on page 176 first and second columns.); and 
the rendition processor to perform a rendition process on the image content to be reproduced, which is loaded from the content storage, the rendition processor performing the rendition process so as to display the image content on the display device, the rendition processor including the FOV controller that performs control so as to narrow the FOV for an image to be reproduced (Yamaguchi 1:  inherent to the PC environment, refer to the software section on page 176 first and second columns.).   
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article by Yamaguchi et al., Emotional Evaluation for Images Displayed with Different Type of Screens in Virtual Reality Headset, hereinafter Yamaguchi 2.
A detailed analysis of the claims follows.
Claim 1:
Claim 1 (As filed on 04/29/2021): A therapy assistance system (Yamaguchi 2:  Abstract describes emotional effect and Introduction section describes therapy and pain reduction as well as emotional effect.) employing an image displaying technology, the therapy assistance system being configured to show image content in a virtual reality space to a user so as to guide consciousness of the user to an image, thereby performing assistance in therapy, the therapy assistance system comprising: 

a sensor device for detecting movement information of the display device mounted on the head of the user (Yamaguchi 2:  HMD movement described on page 557 in the abstract and on page 558 second column first paragraph “With smaller value of FOV for a virtual camera, the view in VR is more sensitive to HMD movement and requires subjects to keep concentrating not to move their heads in order to watch target images properly.”.); and 
a controller that reproduces the image on the display device (Yamaguchi 2:  Software and PC,  page 557 second column section 2.2 Setup HMD “The HMD is connected to a PC, which controls the contents of the HMD and records logs of the experiment.”, and page 558 second column in 2.3 procedure section.), wherein the controller includes: 
a content storage that stores image content to be reproduced on the display device (Yamaguchi 2:  inherent to the PC environment.), and 
a rendition processor that performs a rendition process on the image content to be reproduced, which is loaded from the content storage, the rendition processor performing the rendition process so as to display the image content on the display device as an image in the virtual reality space (Yamaguchi 2:  page 558 first column Software section.), 
wherein the therapy assistance system further comprises a manipulator through which an operation of the FOV controller is controlled by an operator based on a 
wherein the rendition processor includes an FOV controller that narrows a field of view (FOV) for an image to be reproduced based on the desired FOV detected from the manipulator controlled by the operator (Yamaguchi 2:  page 558 first column last paragraph “FOV (Field of view) of a virtual camera was manipulated in VR HMD to change the view of contents for subjects. Decreasing FOV makes view of angle narrow, therefore the view in VR looks similar to the one using telephoto lens, in which environment the view moves a lot with even small camera movement.”, page 557 second column section 2.2 Setup HMD “The HMD is connected to a PC, which controls the contents of the HMD and records logs of the experiment.” and FIG. 3.), and 
wherein the user moves based on the desired FOV detected from the manipulator controlled by the operator, movement information of the user being detected by the sensor device (Yamaguchi 2:  page 558 second column first paragraph 
Claim 3:
Claim 3 (As filed on 04/29/2021): A non-transitory computer-readable medium storing a program having computer-executable instructions containing a therapy assistance program for causing a computer so as to control each section of the control device of the therapy assistance system (Yamaguchi 2:  inherent to the PC environment, refer to the software section on page 558 first column.) according to claim 1, the program having the computer-executable instructions causing the computer to control: 
the content storage to store image content to be reproduced on the display device (Yamaguchi 2:  inherent to the PC environment, refer to the software section on page 558 first column.); and 
the rendition processor to perform a rendition process on the image content to be reproduced, which is loaded from the content storage, the rendition processor performing the rendition process so as to display the image content on the display device, the rendition processor including the FOV controller that performs control so as to narrow the FOV for an image to be reproduced (Yamaguchi 2:  inherent to the PC environment, refer to the software section on page 558 first column.).   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613